Filed pursuant to Rule 497(e) Registration No 333-164298 July 1, 2014 DOUBLELINE FUNDS TRUST DoubleLine Multi-Asset Growth Fund Supplement dated July 1, 2014 to the Prospectus for Class A (DMLAX), Class C (DMLCX), Class I (DMLIX), and Class N (DMLNX) shares of DoubleLine Multi-Asset Growth Fund (the “Multi-Asset Growth Fund”) dated July 1, 2014. This Supplement updates certain information contained in the above-dated Prospectus. Please review this important information carefully. The Multi-Asset Growth Fund currently offers Class I shares and Class A Shares of the Fund only. Class N shares and Class C shares of the Multi-Asset Growth Fund are not offered for sale at this time. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE. DLMAGPROSUP
